image01.jpg [image01.jpg]
EXHIBIT 10.53
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (1) IS NOT MATERIAL AND (2)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


[DATE]
To:  [NAME]
         [POSITION]


From:  Timothy P. Grace
         Chief Human Resources Officer


Subject:  Corporate Retention Program




Dear [NAME],


As you know, we consider you a critical member of our team, and this letter is
to inform you that Laureate Education, Inc. (the “Company”) would like to offer
you the opportunity to participate in the corporate retention program (the
“Program”).


The Program is designed to encourage your continued employment at the Company at
least through the end of the Company’s exploration of strategic alternatives for
its businesses (the “Strategic Alternative Process”) by offering you (i) a cash
payment (the “Retention Bonus”) based on the total value generated for
shareholders during the Strategic Alternative Process, (ii) the acceleration of
your outstanding and non-forfeited equity awards upon certain terminations of
employment prior to and for a limited time following the end of the Strategic
Alternative Process and (iii) enhanced severance benefits upon certain
terminations of employment prior to and for a limited time following the end of
the Strategic Alternative Process or following a change in control of the
Company. These three elements of the Program are discussed in detail below.


Capitalized terms that are not defined in the body of this letter are defined in
Annex A.


I.Retention Bonus


You will be eligible to receive your Retention Bonus on the earlier of (i) the
date of consummation of a Change in Control (as defined under the Company’s
Amended and Restated 2013 Long-Term Incentive Plan (the “Plan”)) or (ii) the
date the Board of Directors of the Company (the “Board”) declares a close to the
Strategic Alternative Process (together with (i), the “Determination Date”).


The Retention Bonus will be determined by multiplying (x) your target amount of
$[•] (the “Target Amount”, which is 75% of your current base salary) by (y) a
value factor ranging from 0-2 (with the target being 1), based on the Total
Value to Shareholders, and multiplying that product by (z) a fraction, the
numerator of which is the number of whole months from January 27, 2020 to the
Valuation Date and the denominator of which is twelve (collectively, the
“Retention Bonus Amount”). The applicable
1

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
performance goals with respect to Total Value to Shareholders and corresponding
value factors are listed in Annex B.


In the event that, prior to the Determination Date, your employment is
terminated by the Company or its affiliates without Cause or you resign for
Retention Bonus Good Reason, you will be eligible to receive a Retention Bonus
determined in accordance with the paragraph above (the “Pro-Rata Retention Bonus
Amount”).


Retention Bonus Vesting


Unless you become eligible to receive the Pro-Rata Retention Bonus Amount, in
order to receive your Retention Bonus, you must remain employed by the Company
or its affiliates in good standing through the Determination Date, and you must
not have given notice of your intent to resign from employment without Retention
Bonus Good Reason on or before the Determination Date.


If your employment with the Company or its affiliates is terminated prior to the
Determination Date for any reason other than a termination without Cause or a
resignation for Retention Bonus Good Reason, you will not be eligible to receive
your Retention Bonus.


Retention Bonus Payment Date
Subject to your satisfaction of the applicable conditions set forth above, the
Retention Bonus will be paid to you as soon as practicable on or following the
Determination Date, or, if earlier, the date your employment is terminated by
the Company or its affiliates without Cause or you resign for Retention Bonus
Good Reason, as applicable, (together with the Determination Date, the “Payment
Event”) but no later than the earlier of (i) 90 days following the applicable
Payment Event, and (ii) March 15 of the year following the applicable Payment
Event.
II.Equity Acceleration


In the event that, either prior to the Determination Date or during the Equity
Acceleration Protected Period, your employment is terminated by the Company or
its affiliates without Cause or you resign for Modified Good Reason, all your
then-outstanding and non-forfeited equity awards (“Covered Awards”) granted
under the Plan will vest in full and settle (with performance targets deemed
attained) on or within thirty (30) days after the date of your termination of
employment. If you remain employed with the Company or its affiliates as of the
Determination Date and through the end of the Equity Acceleration Protected
Period, the vesting of your Covered Awards will not accelerate as provided in
the previous sentence.


All other terms and conditions of your Covered Awards will continue to apply
with full force and effect (including with respect to vesting and settlement in
the normal course and with respect to any enhanced treatment upon a qualifying
termination on or following a Change in Control) in accordance with the Plan and
the applicable award agreements made thereunder.


III.Severance Policy Enhancements


In the event that, either prior to the Determination Date or during the
Severance Policy Protected Period, your employment is terminated by the Company
or its affiliates without Cause or you resign for
2

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Modified Good Reason, you will receive the benefits under the Severance Policy,
as provided in Section 2.01 (Change in Control) of the Severance Policy, that
you would be eligible to receive if the Company were to terminate your
employment for any reason other than Cause, or if you were to terminate your
employment for Good Reason, on or at any time during the twelve (12)-month
period following a Change in Control (as Cause, Good Reason and Change in
Control are defined in the Severance Policy) (such benefits, the “Severance
Benefits”).


In addition to the Severance Benefits, you will also receive upon such a
termination of employment an amount (the “Pro-Rata Annual Bonus”) equal to your
annual target bonus for the year of your termination multiplied by a fraction,
the numerator of which is the number of days that have elapsed in the year of
your termination from the start of such year through the date of your
termination and the denominator of which is three-hundred sixty-five (365).


Finally, you will also receive the Pro-Rata Annual Bonus if the Company
terminates your employment for any reason other than Cause, or if you terminate
your employment for Good Reason, on or at any time during the twelve (12)-month
period following a Change in Control (as Cause, Good Reason and Change in
Control are defined in the Severance Policy) whether or not such Change in
Control is the Determination Date.


Any right you may have to the Severance Benefits or the Pro-Rata Annual Bonus
pursuant to this letter agreement will be subject to the same payment schedule
and terms and conditions (including without limitation the execution and
non-revocation of a general release of claims) that are set forth for the
Severance Benefits in the Severance Policy.
Notwithstanding any other sentence of this letter agreement, you will only be
able to receive the Severance Benefits and the Pro-Rata Annual Bonus once.


All other terms and conditions of the Severance Policy will continue to apply
with full force and effect, except that Section 2.03(m) of the Severance Policy
shall have no effect on this letter agreement. This Program represents an
amendment of the Severance Policy as the Severance Policy applies to you and
forms a part of the Severance Policy as the Severance Policy applies to you.


IV.Eligibility, Confidentiality, Other Agreements


You are only eligible for the Program and any payment or benefit described in
this letter agreement if you sign and return this letter agreement no later
[DATE], 2020.
The Program is targeted to critical positions and certain terms are confidential
in nature. As part of accepting this letter agreement, you agree to keep the
information on Annex B confidential. Should you fail to maintain this
confidentiality, the Company may, in its discretion, declare your right to
receive payment hereunder as forfeited.
Any payments under the Program are subject to your execution of an effective and
irrevocable general release of claims against the Company, its affiliates, and
other specified persons (other than with respect to the compensation and
benefits described herein or otherwise owed to you); provided that if you are
still employed by the Company on the Determination Date, the release for the
Retention Bonus will be solely with respect to any claims related to the
Retention Bonus.
3

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
This letter agreement (including Annex A and Annex B) contains all of the
understandings and representations between the Company and you relating to the
Program, the Retention Bonus, the equity acceleration, the Severance Benefits
and the Pro-Rata Annual Bonus described herein and supersedes all prior and
contemporaneous understandings and representations, both written and oral, with
respect thereto; provided, however, that except as expressly set forth in this
letter agreement, the Plan, all award agreements made thereunder and the
Severance Policy will continue to apply with full force and effect.
Please sign in the space provided below to acknowledge your agreement and
acceptance of the Program and terms of this letter agreement and return this
letter agreement to me no later than [DATE], 2020.
We appreciate all that you do to contribute to our organization’s success! If
you have any questions or concerns, please feel free to reach out to me.
Regards,


Timothy P. Grace
Chief Human Resources Officer






Accepted: __________________________________ Date: ___________________
          [NAME]




4

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
Annex A: Certain Definitions; Other Terms and Conditions
I.Definitions


“Cause” has the meaning that term is given in the Severance Policy.


“Equity Acceleration Protected Period” means the period beginning on the
Determination Date and ending on the twelve (12)-month anniversary of the
Determination Date.


“Modified Good Reason” means the occurrence of any of the following without your
consent: (i) material diminution in your base salary, (ii) as of and following
the Determination Date, material diminution in your authority, duties or
responsibilities when compared to your authority, duties or responsibilities as
of January 27, 2020, or (iii) a relocation by more than fifty (50) miles in the
principal location in which you are required to perform services; provided that
Modified Good Reason shall not exist unless and until you provide the Company
with written notice of the acts alleged to constitute Modified Good Reason
within ninety (90) days of your knowledge of the occurrence of such event, and
the Company fails to cure such acts within thirty (30) days of receipt of such
notice, if curable. You must terminate employment within sixty (60) days
following the expiration of such cure period for the termination to be on
account of Modified Good Reason.


For the avoidance of doubt, Modified Good Reason under clause (ii) above can
only occur after, and not before, the Determination Date.


“Retention Bonus Good Reason” means the occurrence of either of the following
without your consent: (i) material diminution in your base salary, or (ii) a
relocation by more than fifty (50) miles in the principal location in which you
are required to perform services; provided that Retention Bonus Good Reason
shall not exist unless and until you provide the Company with written notice of
the acts alleged to constitute Retention Bonus Good Reason within ninety (90)
days of your knowledge of the occurrence of such event, and the Company fails to
cure such acts within thirty (30) days of receipt of such notice, if curable.
You must terminate employment within sixty (60) days following the expiration of
such cure period for the termination to be on account of Retention Bonus Good
Reason.


“Severance Policy” means the Company’s Severance Policy for Executives, as it
may be amended from time to time.


“Severance Policy Protected Period” means the period beginning on the
Determination Date and ending on the twelve (12)-month anniversary of the
Determination Date.


“Total Value to Shareholders” as of the relevant Valuation Date means the total
return to shareholders of the Company as of such date, as determined in good
faith by the compensation committee of the Board (in each case, appropriately
adjusted for any stock split, reverse stock split or other similar corporate
events) and expressed as a dollar amount per share of Company common stock,
calculated as the sum of:


(A)(i) the average closing price of the Company’s common stock over the 30
trading days prior to the Valuation Date, or (ii) solely if the Valuation Date
is the date of consummation of a Change in Control, then the price per share
received in the Change in Control; PLUS


5

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]
(B)the value of cash dividends paid on the Company’s common stock during the
Strategic Alternative Process and on or prior to the Valuation Date (which shall
be deemed to have been reinvested in Company common stock effective as of the
“ex-dividend” date based on the closing price for the Company’s common stock as
of the ex-dividend date); PLUS


(C)in the case of a spin-off or similar transaction in which shares of a
subsidiary of the Company (a “Spinco”) are issued to the Company’s shareholders,
the value as of the Valuation Date of the number of Spinco shares issued in
respect of each share of common stock of the Company in the spin-off or other
similar transaction.


“Valuation Date” means the earlier to occur of (i) the date your employment is
terminated by the Company or its affiliates without Cause or you resign for
Retention Bonus Good Reason and (ii) the Determination Date.
II.Other Terms and Conditions
This letter agreement and the Program shall not be construed to otherwise alter
the terms or conditions of your employment by the Company or any of its
affiliates. Neither the execution of this letter agreement nor the award of the
Retention Bonus will be construed as entitling you to continued employment with
the Company (or any affiliate of or successor to the Company) or otherwise
interfere with the right of the Company (or any affiliate of or successor to the
Company) to terminate your service at any time for any reason.
The Retention Bonus is a special incentive payment and shall not be taken into
account in computing the amount of salary or compensation for purposes of
determining any bonus, incentive, pension, retirement, death or other benefit
under any other bonus, incentive, pension, retirement, insurance or other
employee benefit plan of the Company or its affiliates, unless such plan or
agreement expressly provides otherwise.
Any amounts payable under this letter agreement shall be less all withholdings
and authorized deductions.
All payments and benefits provided for in this letter agreement are intended to
qualify for an exception to, or be in compliance with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, and this letter agreement will be
interpreted or construed consistently with that intent.
This letter agreement may not be amended or modified unless in writing signed by
both the Company and you. This letter agreement shall be construed in accordance
with the laws of the State of Maryland without regard to conflicts-of-law
principles. This letter agreement may be executed in one or more counterparts,
all of which taken together will be deemed to constitute one and the same
original.




6

--------------------------------------------------------------------------------

image01.jpg [image01.jpg]


ANNEX B
Target: [•]

Total Value to ShareholdersValue Factor*Payout as % of
Target[*]00.0%[*].2525%[*].550%[*]1100%[*]1.5150%[*]2200%[*]2200%



*Straight-line interpolation between values
7